Hill, C. J.
1. The act of 1903 (Acts 1903, p. 83), which makes a juror who has served at any term of the superior court ineligible to serve at the next succeeding term, “relates to regular terms, and does not apply to either adjourned or special terms.” “An adjourned term is but a continuance of a regular term, and the act by its terms would not apply to jury service at such adjourned term.” Wall v. State, 126 Ga. 86 (54 S. E. 815). A plea in abatement, therefore, reciting that the indictment was returned at an adjourned term, by the same grand jury which had served at the prece’ding regular term of the court, was properly stricken on demurrer.
2. No other error of law is complained of, and the evidence supports the verdict. Judgment affirmed.